Exhibit 10.2

PRIVATEBANCORP, INC.

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is entered into as of the
date set forth in the Restricted Stock Award Certificate (as defined in
Section 1) by and between PrivateBancorp, Inc., a Delaware corporation (the
“Company”), and the Grantee identified on the Restricted Stock Award Certificate
(“Grantee”). Except as otherwise indicated or defined herein, all words with
initial capitals shall have the same meaning as ascribed to them in the
PrivateBancorp, Inc. 2011 Incentive Compensation Plan (the “Plan”). Grantee
acknowledges receipt of a copy of the Plan.

WHEREAS, the Company desires to grant to Grantee a certain number of shares of
Common Stock, subject to the restrictions, and on the terms and conditions, set
forth in the Plan and this Agreement;

NOW, THEREFORE, the Company and Grantee agree as follows:

1. Grant of Award; Form of Award.

(a) Subject to Grantee’s execution and delivery of the related Restricted Stock
Award Certificate attached hereto or otherwise delivered or made available to
Grantee in electronic form (the “Restricted Stock Award Certificate”) and any
documents described therein, and subject to the terms and conditions of the Plan
(the terms and provisions of which are incorporated herein and expressly made a
part hereof), the Company hereby grants to Grantee the aggregate number of
shares of Common Stock of the Company set forth on the Restricted Stock Award
Certificate, subject to the restrictions and on the terms and conditions set
forth herein, in the Restricted Stock Award Certificate and in the Plan (the
“Award”), and subject to any adjustment as provided in the Plan. As soon as
practicable after Grantee has executed the Restricted Stock Award Certificate
and any other documents referenced therein, and delivered the same to the
Company, the Company shall cause to be issued in Grantee’s name a stock
certificate representing the total number of shares of Common Stock covered by
this Award in accordance with Section 4, below. In the discretion of the
Committee, the Award to Grantee hereunder may be non-certificated and,
accordingly, issuances and transfers shall be reflected on the stock ledger
books and records of the Company and no certificate of shares of Common Stock in
respect of Grantee’s shares will be issued to Grantee, to the extent not
prohibited by applicable law, the Company’s certificate of incorporation and
by-laws, or the rules of any stock exchange. This Agreement and the Award is
subject to all good faith determinations of the Committee and of the Company
pursuant to the Plan.

(b) To the extent expressly provided in the Restricted Stock Award Certificate,
this Award may constitute an award of Restricted Share Units under the Plan, in
which case the special provisions applicable to Restricted Share Units set forth
in Section 10 below shall apply.

 

-1-



--------------------------------------------------------------------------------

2. Restrictions.

(a) The shares of Common Stock covered by this Award shall be subject to the
restrictions set forth in Section 9(a) of the Plan, which include, but are not
limited to, prohibitions on the sale, transfer, assignment, pledge or
encumbrance of said shares, prior to the applicable vesting date set forth on
the Restricted Stock Award Certificate (the period ending on any such vesting
date(s) is hereinafter referred to as the “Restricted Period”). Sale, transfer
and other disposition of the shares following termination of the Restricted
Period may be limited by the absence of an established trading market for such
shares and/or the provisions of applicable securities laws. The restrictions
imposed hereunder shall not lapse upon expiration of the Restricted Period if
such lapse would constitute a violation of any applicable federal or state
securities or other law or regulation and shall only lapse upon the termination
of such violation. As a condition to the receipt of the shares of Common Stock
covered by this Award, the Company may require Grantee to make any
representation and warranty to the Company as may be required by any applicable
law or regulation.

(b) Notwithstanding anything to the contrary set forth in this Agreement or in
the Plan, each provision of this Agreement and all amounts which may be payable
hereunder or under the Plan shall be subject to any restrictions or limitations
required by any of the Emergency Economic Stabilization Act of 2008, the
American Recovery and Reinvestment Act of 2009 and the TARP Capital Purchase
Program or any subsequent or similar legislation, and any regulations or
interpretations that have been or may from time to time be promulgated
thereunder, including, but not limited to the Interim Final Rule issued by the
U.S. Treasury Department on June 15, 2009 (all such legislation, regulations and
interpretations, and any amendments or modifications thereof, collectively
(“TARP”), as may be in effect on the date hereof and as may be amended, replaced
or supplemented at any time and from time to time hereafter; provided, nothing
herein shall limit or otherwise diminish any waiver previously entered into by
Grantee pursuant to the Company’s participation in the TARP Capital Purchase
Program, which waiver shall remain in full force and effect. The terms set forth
in this Agreement are further subject to any applicable conditions, limitations
or restrictions that may be imposed by any governmental or regulatory authority,
including but not limited to the FDIC or other federal or state regulator (any
such provisions, “Regulatory Restrictions”). If any vesting of the Award or the
making of any payment pursuant to this Agreement shall violate, or shall have
violated, TARP or any Regulatory Restrictions, Grantee shall be deemed to have
waived Grantee’s right to such payment and, to the extent necessary to comply
with TARP or such Regulatory Restrictions, shall promptly repay any such amount
to the Company upon request, and this Agreement shall be deemed to be amended to
effectuate such waiver such that no obligation on the part of the Company to pay
or provide the waived amount shall occur.

3. Rights as a Shareholder. Grantee shall have the right to vote the shares of
Common Stock covered by this Award and to receive dividends thereon unless and
until such shares are forfeited pursuant to Section 5 hereof.

4. Custody and Delivery of Shares. Each certificate representing the shares of
Common Stock covered by this Award that may be issued in the name of Grantee
shall bear appropriate legends regarding this Agreement and such other
restrictions on transferability, which are substantially similar to the legend
set forth as follows:

“The shares represented by this certificate are deemed to be restricted stock
and until the applicable date on which the restrictions lapse (which is the
first, second or third anniversary, as applicable, of the date the Award was
made) are subject to the terms and conditions, including certain restrictions on
transfer, applicable to restricted stock awarded pursuant to the PrivateBancorp,
Inc. 2011 Incentive Compensation Plan and the Restricted Stock Award Agreement
covering these shares, copies of which are available from the Company.”

 

-2-



--------------------------------------------------------------------------------

The Company shall hold any certificate for shares of Common Stock covered by
this Award until the restrictions shall lapse and shares represented hereby have
vested pursuant to the Restricted Stock Award Certificate and Section 5 of this
Agreement, and if so certificated shall thereupon, subject to the satisfaction
of any applicable federal, state, local or other tax withholding obligations and
applicable securities laws, deliver the certificate for the vested shares to
Grantee.

5. Vesting; Effect of Termination of Employment. Except to the extent provided
in paragraphs (a) through (e) below, the restrictions applicable to shares of
Common Stock covered by this Award shall lapse and the shares shall become
vested in accordance with the Restricted Stock Award Certificate.

(a) Disability. In the event Grantee becomes disabled during the period of
Grantee’s employment with the Company and its Subsidiaries, the Award shall
continue to vest during the first 180 days of Grantee’s approved disability
leave pursuant to a Company disability policy. If Grantee remains on an approved
disability leave for more than 180 days, the Restricted Period and all
restrictions imposed on the shares of Common Stock covered by this Award shall
lapse and be of no further force or effect, and the shares of Common Stock
covered by this Award shall vest in full, on the 181st day of approved
disability leave.

(b) Death. In the event Grantee dies during the period of Grantee’s employment
with the Company and its Subsidiaries, the Restricted Period and all
restrictions imposed on the shares of Common Stock covered by this Award shall
fully and immediately lapse and be of no further force or effect, and the shares
of Common Stock covered by this Award shall vest in full, on the date of
Grantee’s death.

(c) Change of Control. If a Change of Control occurs during the period of
Grantee’s employment with the Company and its Subsidiaries, the Award shall vest
to the extent provided in Section 13 of the Plan (it being understood that
vesting will accelerate except to the extent Grantee receives a Replacement
Award; in the event Grantee receives a Replacement Award and, within two years
after the Change of Control, Grantee’s employment is terminated by the Company
(other than a Termination for Cause), or by Grantee with Good Reason, then, upon
such termination, the Replacement Award shall become fully vested and
exercisable).

(d) Retirement. In the event of a termination of Grantee’s employment with the
Company and its Subsidiaries under circumstances that constitute Grantee’s
Retirement (as defined in Section 11), Grantee shall become vested in a pro rata
portion of the Award (rounded to the nearest whole number), calculated as
follows:

(A / B * C) - D

 

-3-



--------------------------------------------------------------------------------

where, A equals the total number of completed months of service during the Award
vesting period prior to Grantee’s Retirement; B equals the total number of full
months during the Award vesting period set forth on the Restricted Stock Award
Certificate; C equals the aggregate number of shares of Common Stock set forth
on the Restricted Stock Award Certificate; and D equals the number of shares
subject to the Award that have previously vested; and such portion of the Award
that has not become vested and exercisable shall be immediately forfeited and
canceled. Notwithstanding the foregoing, as of the date Grantee shall cease to
be Retired from the Industry (as defined in Section 11), any further vesting
shall terminate as of such date, and Grantee shall forfeit any shares of Common
Stock covered by this Award that are not yet vested and shall have no further
rights to said shares or any amounts attributable thereto.

(e) Other Termination of Employment. In the event of termination of Grantee’s
employment with the Company and its Subsidiaries prior to the end of the
Restricted Period for any other reason, Grantee will forfeit any shares of
Common Stock covered by this Award that are not yet vested, and shall have no
further rights to said shares or any amounts attributable thereto.

6. Adjustment Upon Changes in Capitalization. Any additional shares of Common
Stock or other securities or property issued with respect to the Common Stock
covered by this Award, as a result of any declaration of stock dividends,
through recapitalization resulting in stock splits, combinations or exchanges of
shares or otherwise, shall be subject to the restrictions and terms and
conditions set forth herein.

7. Payment of Taxes.

(a) Grantee or Grantee’s legal representative shall be required to pay to the
Company the amount of any federal, state, local or other taxes which the Company
determines it is required to withhold and pay over to governmental tax
authorities with respect to shares of Common Stock covered by this Award on the
date on which the Company’s tax liability arises with respect to such shares
(the “Tax Date”). Grantee may satisfy such obligation by any of the following
means: (i) cash payment to the Company, (ii) delivery to the Company of
Previously-Acquired Shares of Common Stock having an aggregate Fair Market Value
determined as of the Tax Date that equals the amount required, (iii) authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value determined as of the Tax Date
that equals the amount required, or (iv) any combination of (i), (ii), and
(iii). The value of any shares withheld may not be in excess of the amount of
taxes required to be withheld by the Company determined by applying the
applicable minimum statutory withholding tax rates.

(b) The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses incurred by the Company in connection therewith.

8. Beneficiary. Grantee may name, from time to time, any beneficiary or
beneficiaries to whom the shares of Common Stock covered in this Award shall be
paid in case of his death before receipt of such shares. Each designation shall
be on a form prescribed for such purpose by the Committee and shall be effective
only as set forth therein.

 

-4-



--------------------------------------------------------------------------------

9. Compliance with Certain Laws and Regulations. If the Committee shall
determine, in its discretion, that the listing, registration or qualification of
the shares of Common Stock covered in this Award upon any securities exchange or
under any law or regulation, or that the consent or approval of any governmental
regulatory body is necessary or desirable in connection with the granting of
shares of Common Stock hereunder, Grantee shall supply the Committee or Company,
as the case may be, with such certificates, representations and information as
the Committee or Company, as the case may be, may request and shall otherwise
cooperate with the Company in obtaining any such listing, registration,
qualification, consent or approval.

10. Special Provisions Applicable to Restricted Share Units. In the event the
Restricted Stock Award Certificate expressly provides that the Award is an award
of Restricted Share Units, then the provisions of the Plan applicable to
Restricted Share Units shall apply to this Award and foregoing provisions of
this Agreement shall be interpreted and applied within the context of a
Restricted Share Unit Award, which interpretation and application shall, among
other things, reflect the following:

(a) The Award hereunder shall be an award of Restricted Share Units (“Units”).
When payable, each Unit will be converted to and paid in shares of Common Stock.

(b) Provided Grantee has become vested in accordance with Section 5 above, the
Units will become payable on the earlier of: (i) date set forth on the
Restricted Stock Award Certificate, (ii) the termination of the Restricted
Period in accordance with Section 5 as a result of Grantee’s disability, death,
long-term disability or Retirement, as applicable, or (iii) the termination of
the Restricted Period upon a Change of Control, provided such Change of Control
is a change in ownership or change in effective control that qualifies as a
payment event under Code Section 409A and any applicable final regulations and
other published guidance relating thereto (collectively “Section 409A”).

(c) Grantee will not have any voting rights with respect to the Units, but will
be entitled to receive dividends paid with respect to a corresponding number of
shares of Common Stock as contemplated by Section 3 above.

(d) It is intended that the Units and exercise of authority or discretion
hereunder shall comply with Code Section 409A so as not to subject Grantee to
the payment of any interest or additional tax imposed under Section 409A. In
furtherance of this intent, to the extent that any United States Department of
the Treasury regulations, guidance, interpretations or changes to Section 409A
would result in Grantee becoming subject to interest and additional tax under
Section 409A of the Code, the Company and Grantee agree to amend this Award
Agreement to bring the Units into compliance with Section 409A.

11. Certain Definitions.

(a) “Good Reason” means the occurrence, other than in connection with a
discharge, of any of the following without Grantee’s consent: (A) a reduction in
Grantee’s base

 

-5-



--------------------------------------------------------------------------------

salary, target annual bonus opportunity (other than a proportionate reduction
applicable to all executives of the Company, unless such reduction occurs during
the two-year period commencing on the occurrence of a Change of Control), or
(B) Grantee being required to be based at an office or location which is more
than 50 miles from Grantee’s then-current office. Grantee must provide written
notice to the Company of the existence of Good Reason no later than 90 days
after its initial existence, and the Company shall have a period of 30 days
following its receipt of such written notice during which it may remedy in all
material respects the Good Reason condition identified in such written notice.

(b) “Retired from the Industry” means that Grantee has retired from the Company
and all Subsidiaries under circumstances that constitute Retirement, and Grantee
(i) does not thereafter perform services as an employee, officer, director or
consultant for, or in any other capacity assist, any bank, thrift, bank or
thrift holding company, asset management company, trust company, investment
advisor, or any other financial services company (other than the Company or a
Subsidiary), whether existing or in formation, that provides or plans to provide
banking or other financial services, including but not limited to, those
relating to loans, deposits, treasury management, custodial or trust services,
or investment or wealth management services, and (ii) certifies to the Company,
at such times and in such manner as the Committee may require, that since
Grantee’s retirement, Grantee has not performed any such services.

(c) “Retirement” means termination of Grantee’s employment for any reason other
than death, long-term disability or Termination for Cause on or after age 62 and
completion of at least 10 years of service with the Company or any Subsidiary
(including for this purpose continuous years of service, if any, with a
Subsidiary as of the date such Subsidiary was acquired by the Company).

(d) “Termination for Cause” means a termination of the employment of Grantee by
the Company or any Subsidiary for any of the following reasons:

(i) In the case where there is an employment, change-on-control or similar
agreement in effect between Grantee and the Company or any Subsidiary that
defines “cause” (or similar words), the termination of an employment arrangement
that is or would be deemed to be for “cause” (or similar words) as defined in
such agreement.

(ii) In the case where there is no employment, change-of-control or similar
agreement in effect between Grantee and the Company or any Subsidiary, or where
there is such an agreement but the agreement does not define “cause” (or similar
words), the termination of Grantee’s employment due to:

(1) The commission by Grantee, as reasonably determined by the Committee, of any
theft, embezzlement or felony against the Company or any Subsidiary;

(2) The commission of an unlawful or criminal act by Grantee resulting in
material injury to the business or property of the Company or any Subsidiary or
of an act generally considered to involve moral turpitude, all as reasonably
determined by the Committee;

 

-6-



--------------------------------------------------------------------------------

(3) The commission of an intentional act by Grantee in the performance of
Grantee’s duties as an employee of the Company or any Subsidiary amounting to
gross negligence or misconduct or resulting in material injury to the business
or property of the Company or any Subsidiary, all as reasonably determined by
the Committee; or

(4) The habitual drunkenness or drug addiction of Grantee, as reasonably
determined by the Committee.

12. Miscellaneous.

(a) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, delivered by overnight courier, or mailed
by first class mail, to Grantee at the address set forth on the records of the
Company, to the Company at its offices at 120 South LaSalle Street, Chicago,
Illinois 60603, or such other address or to the attention of such other person
as the recipient party shall have specified by prior written notice to the
sending party. Any notice under this Agreement will be deemed to have been given
when received.

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(c) Complete Agreement. This Agreement, the Restricted Stock Award Certificate
and those documents expressly referred to herein embody the complete agreement
and understanding among the parties and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

(d) Counterparts; Electronic Signature. This Agreement, the Restricted Stock
Award Certificate and those documents expressly referred to herein and therein
may be executed in separate counterparts, each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.
This Agreement, the Restricted Stock Award Certificate and all documents to be
delivered in connection with this Agreement may be executed and delivered by
Grantee by electronic signature, including without limitation “click-through”
acceptance, pursuant to procedures the Company may establish from time to time,
and such execution and delivery shall have the same force and effect as
Grantee’s manual signature.

(e) Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Grantee, the Company and their respective
permitted successors and assigns (including personal representatives, heirs and
legatees), and is intended to bind all successors and assigns of the respective
parties, except that Grantee may not assign any of Grantee’s rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted hereby.

 

-7-



--------------------------------------------------------------------------------

(f) Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in its favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

(g) Waiver or Modification. Any waiver or modification of any of the provisions
of this Agreement shall not be valid unless made in writing and signed by the
parties hereto. Waiver by either party of any breach of this Agreement shall not
operate as a waiver of any subsequent breach.

(h) No Employment Contract. This Agreement shall not be construed as an
employment contract and does not give Grantee any right to continued employment
by the Company or any affiliate of the Company or to the receipt of any future
Restricted Stock or other awards under the Plan.

 

-8-



--------------------------------------------------------------------------------

BENEFICIARY DESIGNATION FORM FOR RESTRICTED STOCK

Restricted Stock Award Agreement(s) (the “Restricted Stock Award(s)”) dated
(fill in Restricted Stock Award Dates):

 

 

     

 

 

     

 

 

     

 

You may designate a primary beneficiary and a secondary beneficiary to whom
rights under your Restricted Stock Award Agreements will pass in the event of
your death. You may name more than one person as a primary or secondary
beneficiary. For example, you may wish to name your spouse as primary
beneficiary and your children as secondary beneficiaries. Your secondary
beneficiary(ies) will have no rights with respect to your Restricted Stock
Award(s) if any of your primary beneficiaries survive you. All primary
beneficiaries will have equal rights with respect to your Restricted Stock
Award(s) unless you indicate otherwise. The same rule applies for secondary
beneficiaries.

Designate Your Beneficiary(ies):

 

Primary Beneficiary(ies) (give name, address and relationship to you):  

 

 

 

 

 

Secondary Beneficiary(ies) (give name, address and relationship to you):  

 

 

 

 

I certify that my designation of beneficiary set forth above is my free act and
deed and acknowledge that when effective it will revoke any prior designation I
may have made with regard to the Restricted Stock Award(s) set forth above.

 

 

Printed Name:  

 

Date:  

 

This Beneficiary Designation Form for Restricted Stock shall be effective on the
day it is received by the Chief Human Resources Officer (or her designee) of the
Company at 120 S. LaSalle Street, Chicago, Illinois 60603.

This Form shall be (i) delivered to the Chief Human Resources Officer (or hers
designee) by personal delivery, facsimile, United States mail or by express
courier service, and (ii) deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile transmission or upon receipt by the Chief
Human Resources Officer (or her designee) if by United States mail or express
courier service; provided, however, that if this Form is not received during
regular business hours, it shall be deemed to be received on the next succeeding
business day of the Company.

 

-9-



--------------------------------------------------------------------------------

RECEIVED AND ACKNOWLEDGED: PRIVATEBANCORP, INC. By:  

 

Name:  

 

Title:   Chief Human Resources Officer or a Duly Authorized Designee

 

-10-



--------------------------------------------------------------------------------

PRIVATEBANCORP, INC.

RESTRICTED STOCK AWARD CERTIFICATE

1. Award. PrivateBancorp, Inc., a Delaware corporation (the “Company”), hereby
grants to [                    ] (“Grantee”) the aggregate number of shares of
common stock of the Company, no par value, set forth below (“Award”).

2. Summary. The award date, number of shares included in the Award and vesting
dates are set forth below, subject in all respects to the terms and conditions
of this Restricted Stock Award Certificate, the Restricted Stock Award Agreement
delivered herewith (“Agreement”) and the PrivateBancorp, Inc. 2011 Incentive
Compensation Plan (the “Plan”). [The Award is also subject to the condition that
Grantee executes and delivers a Restrictive Covenant Agreement in form and
substance approved by the Company.]1

 

Award Date    [            ], 2011 Number of Shares    [            ] shares of
PrivateBancorp, Inc. common stock, no par value Vesting Dates (1/3 each vesting
date)   

First anniversary of award date

Second anniversary of award date

Third anniversary of award date

3. Acceptance and Agreement by Grantee. Grantee hereby accepts the Award
described above, and agrees to be bound by the terms, conditions and
restrictions of such Award as set forth in this Restricted Stock Award
Certificate, the Agreement and the Plan. Grantee acknowledges having read and
understood such documents and understands that vesting of the Award is
conditioned upon continued employment with the Company or its Subsidiaries,
except as otherwise expressly set forth in the Agreement or the Plan.

 

PRIVATEBANCORP, INC.     GRANTEE

By:

 

 

   

 

Name:

 

Joan Schellhorn

    [                    ] Title:   Chief Human Resources Officer    

 

1 

Include to the extent Grantee has not previously executed a Restrictive Covenant
Agreement.